UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1349


MARY A. DIGGS,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, LP; WAL-MART STORES, INC., d/b/a Wal-Mart
Supercenter #2565, a/k/a Wal-Mart, a/k/a Wal-Mart Store, a/k/a Wal-Mart
Supercenter,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:17-cv-00026-NKM-RSB)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mary A. Diggs, Appellant Pro Se. Cathleen Kailani Memmer, Victor S. Skaff, III,
GLENN ROBINSON CATHEY MEMMER & SKAFF PLC, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mary A. Diggs appeals the district court’s order granting summary judgment in

favor of Wal-Mart Stores East, LP, on Diggs’ civil suit based on diversity jurisdiction.

We have reviewed the record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons stated by the district

court. Diggs v. Wal-Mart Stores East, LP, No. 6:17-cv-00026-NKM-RSB (W.D. Va.

Mar. 8, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           DISMISSED




                                           2